Citation Nr: 9934263	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  97-00 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected residuals of an ankle injury.

2.  Entitlement to an effective date earlier than December 3, 
1996, for an award of service connection for residuals of a 
right ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which -- in implementing a March 1998 
decision of the Board granting service connection for 
residuals of a right ankle injury -- assigned an initial 
rating of 10 percent for the service-connected disorder and 
assigned an effective date of December 3, 1996, for the award 
of service connection.  The veteran appealed both the initial 
rating and the effective date to the Board, alleging that the 
former should be higher and the latter, earlier.


FINDINGS OF FACT

1.  The service-connected residuals of a right ankle injury 
are manifested by mechanical instability and functional loss 
or limitation due to pain occurring on the extreme of all 
ranges of motion of the ankle including dorsiflexion, plantar 
flexion, and particularly inversion and eversion.

2.  A 10 percent rating has been assigned to compensate pain 
on limitation of motion on the extreme ranges of motion of 
the right ankle under Diagnostic Code 5010-5271.

3.  The RO received a request from the veteran to reopen her 
previously denied claim for residuals of an ankle injury on 
December 3, 1996.

4.  In a March 1998 decision, the Board reopened the 
veteran's claim for service connection for residuals of an 
ankle injury and granted service connection for the disorder.


CONCLUSIONS OF LAW

1.  A 10 percent rating, but not higher, for slight 
instability of the right ankle is warranted analogously under 
Diagnostic Code 5262 for instability of the right ankle and 
is assigned separately from the rating compensating 
limitation of motion of the ankle under Diagnostic Code 
5010-5271.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.14, 4.71a, Diagnostic Code 5262 (1999); cf. VAOPGCPREC 
9-98 (Feb. 10, 1998).  

2.  An effective date earlier than December 3, 1996, for an 
award of service connection for residuals of a right ankle 
injury is not warranted in this case.  38 U.S.C.A. § 5110(a) 
(West 1991); 3.400(q)(1)(ii), (r) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The distinction may be important in 
determining whether the veteran has been provided an 
appropriate statement of the case (SOC).  Id. at 126. With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  
Fenderson, 12 Vet. App. at 126.  With an increased rating 
claim, "the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Thus, the distinction also may be important in determining 
the evidence that can be used to decide whether the original 
rating on appeal was erroneous.

In this case, the Board granted service connection for 
residuals of a right ankle injury in a March 1998 decision, 
and, in implementing the decision of the Board in a May 1998 
rating decision, the RO assigned an initial rating of 10 
percent for limited motion of the ankle, right, under a 
combined Diagnostic Code 5010-5271, which reflects 
consideration of traumatic arthritis of the ankle and 
limitation of motion of the ankle.  The veteran has appealed 
the initial assignment of the 10 percent rating to the Board, 
alleging that she should have been given a higher rating.

The Board finds that in this case the July 1998 statement of 
the case is adequate because the RO did not characterize the 
issue as one for an "increased" rating but rather as one 
for an "evaluation of" the service-connected residuals of a 
right ankle injury.  More importantly, the statement of the 
case provided the veteran with the appropriate regulations 
pertinent to her claim, and therefore the Board concludes 
that remand for another statement of the case is not 
necessary in this case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); cf. Brady v. Brown, 4 Vet. App. 
203, 207 (1993) (a remand is unnecessary even where there is 
error on the part of VA, where such error was not ultimately 
prejudicial to the veteran's claim).

With regard to the matter of the evidence that can be used to 
decide whether the original rating on appeal was erroneous, 
the Board notes that the veteran was discharged from active 
duty in 1976.  However, the award of service connection for 
the residuals of a right ankle injury was not granted until 
1998.  Therefore, the Board concludes that, where an award of 
service connection is made many or several years after 
separation from active service, the degree of disability that 
is contemporaneous with the claim from which the award of 
service connection arose -- and not a degree of disability 
that may have been manifested many years earlier -- is what 
must be assessed in assigning the initial disability rating 
because ratings are assigned based on current levels of 
disability.  Cf. Degmetich, 104 F. 3d at 1328.  In other 
words, while the Board will consider all the medical evidence 
pertaining the service-connected residuals of a right ankle 
injury, more recent medical evidence will have much more 
probative value in determining the degree of disability for 
the original or initial rating in this case than will the 
service medical records or other medical records dated years 
ago.

In this case, service medical records show that that veteran 
was seen in January 1974 for complaints of pain in the 
lateral aspect of the right ankle, stating that she had 
stepped in a hole and twisted her right ankle.  There was a 
moderate amount of swelling of the lateral aspect of the 
right ankle and the area was discolored.  The impression was 
a questionable sprain.  The next day, the veteran was seen in 
an orthopedic clinic for complaints of trauma to the right 
ankle.  There was pain and swelling of the right lateral 
malleolus.  An x-ray was within normal limits and showed no 
fracture.  The diagnosis was sprain of the right ankle.

There were no further complaints about the right ankle for 
more than two years.  In late September 1976, the veteran 
complained that the right ankle "gives away at times".  
Objectively, there was no swelling but complaints of 
tenderness on pressure on the right lateral malleolus.  In 
early October 1976, the veteran was seen again with similar 
complaints.  Objectively, there was some lateral instability 
but otherwise the ankle was normal.  The assessment was 
chronic sprain with stretched lateral collateral ligament.  
In November 1976, the veteran was seen in an orthopedic 
clinic.  On physical examination of the right ankle, there 
was full range of motion, no swelling, no discoloration, and 
the ankle felt stable.  An x-ray showed no bony pathology.  
The impression was partial lateral instability.

A June 1989 VA examination report revealed no tenderness, 
swelling, or limitation of motion of the right ankle.  The 
doctor ordered an x-ray.  The diagnosis, apparently rendered 
after the x-ray report was reviewed, was status post right 
ankle sprain and strain with degenerative arthritis.  The 
June 1989 VA x-ray report reflected that the right ankle 
appeared intact.  There was spurring along the posterior and 
inferior aspects of the os calcis.  Another VA x-ray report, 
dated in late June 1989, showed no appreciable interval 
change from the radiographic findings earlier than month.

Also of record is an employee health record dated in October 
1980 from a VA medical center (VAMC) where the veteran was 
employed at that time.  The record showed that she complained 
that, while walking down the hall, her right ankle gave way 
and that she had had similar episodes in the past.  
Objectively, there was no swelling, no appreciable 
tenderness, no deformity, and the veteran could walk without 
limp or pain.  The assessment was sprain, right ankle.  The 
next day, there was no swelling, ecchymosis, or pain.

A VA x-ray report dated in February 1992 reflected a finding 
that no significant bone, joint or soft tissue abnormalities 
were seen.  The impression was a radiographically normal 
right ankle.  On a February 1992 VA orthopedic examination 
report, the examiner noted the history of injury to the ankle 
in service in the 1970s.  The examiner also noted the 
veteran's complaints that, since the injury, she had 
experienced repeated episodes of the ankle giving away.  The 
doctor reviewed the findings in the service medical records 
pertaining to the injury in service and the findings on the 
October 1980 VA Employee Health Record.  Examination of the 
right ankle revealed no swelling or ecchymosis.  There was a 
negative anterior drawer sign.  Clinically, there was some 
increased lateral laxity of the right ankle as compared to 
the left.  Dorsiflexion of both ankles was 20 degrees past 
neutral, and plantar flexion of both ankles was 65 degrees 
past neutral.  The right calf was a half inch smaller than 
the left calf, and the examiner noted that the veteran was 
left-handed.  The examiner noted that, when the veteran was 
asked to walk during the examination, she walked with a 
rather abbreviated type of gait, but that after the 
examination she put her shoes on and left the room without 
the abbreviated gait and no limp was noted.  The examiner 
reviewed the x-rays and noted that there appeared to be some 
lateral tilting of the talus seen on the anterior-posterior 
view and there was a possible loose body which appeared to be 
just inferior to the medial malleolus.  On the lateral view, 
no abnormalities were noted.  The doctor's impression was 
chronic instability, lateral aspect, right ankle; possible 
loose body, right ankle; and exogenous obesity, marked.

On a March 1995 VA examination conducted in connection with a 
claim involving scars on the right calf, the examiner noted 
that the veteran had no limitation of gait or discomfort on 
walking.

A April 1998 VA x-ray report reflected a slight lateral 
widening of the tibiotalar joint space suggesting a lateral 
ligament disruption.  The articular margins were 
unremarkable.  There was no evidence of joint effusion.  The 
radiologist noted that ankle sprain stress views were 
suggested for better evaluation.  On an April 1998 VA 
examination report, the examiner noted the history of injury 
to the ankle in service in the 1970s and the veteran's 
complaints of frequent episodes of instability of the ankle 
since that time which caused her to fall.  The veteran 
complained presently that the ankle was painful and unstable.

The doctor noted that the veteran walked with a limp on the 
right lower extremity after having been in a sitting position 
for a period of time.  She handled the right ankle carefully.  
In the standing position, the contours of the ankle were not 
disturbed.  

The examiner noted that in the sitting position drawer test 
of the right ankle did not suggest instability but that the 
foot appeared to be much looser in performing inversion and 
eversion passively.  The examiner expressed the range of 
motion of the ankle in degrees and noted the range of motion 
of the right ankle was comparable to the opposite side.  She 
had pain on equinus in the full equinus or plantar flexed 
position.  The examiner noted that the pain was located 
posteriorly and toward the apex of the os calcis.  The 
examiner noted that, on walking in the examining room, the 
veteran handled the ankle very carefully and had pain and 
stiffness that was induced by pain and weightbearing and 
motion of the ankle.  The doctor observed that x-rays 
revealed degenerative changes with bony ossicles located 
between the talus and the inner aspect of the medial 
malleolus.  There was spurring on the distal tip of the 
medial malleolus medially and upward, away from the joint, 
and also at the tip of the fibula.  This small spicule was 
directed toward the surface of the talus, which was directly 
opposite the fibula.  The oblique and the anterior-posterior 
views clearly demonstrated a tilt of the talus in a varus 
position, with the apex of the angle being located medially 
and the point of the dome of the talus is directed against 
the undersurface of the medial malleolus at its junction with 
the tibial plafond.  Spurring was noted toward the neck of 
the talus and in the vicinity of the os trigonum posteriorly.  
Spur formation is present at the plantar and dorsal tip of 
the os calcis.

The doctor's impression was mechanical instability, right 
ankle, secondary to old tear of the talofibular ligament and 
fibulocalcaneal ligament; and degenerative joint disease, 
right ankle, secondary to ligamentous instability, right 
ankle.  The doctor noted that the veteran had a definite 
functional loss or limitation due to pain occurring on the 
extreme of all ranges of motion of the ankle, dorsiflexion, 
plantar flexion, and particularly inversion and eversion.  
The examiner stated, "Of a more serious nature is the fact 
that this ankle is unstable and causes the patient to fall."

Assigning the most probative weight to the most recent VA 
examination of April 1998 -- both because it is more 
contemporaneous with the December 1996 claim from which the 
award of service connection springs as well as with the May 
1998 assignment of the initial rating than is any other 
medical report and because it the most detailed report of 
record, reflecting the examiner's attentiveness and 
consideration of the effect of pain and instability of the 
ankle on its function, -- the Board finds that the 
service-connected residuals of a right ankle injury are 
manifested by mechanical instability and functional loss or 
limitation due to pain occurring on the extreme of all ranges 
of motion of the ankle including dorsiflexion, plantar 
flexion, and particularly inversion and eversion.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. §§ 4.40, 
4.45 (1999).  Because the right ankle's range of motion was 
comparable to the range of motion of the uninjured left ankle 
and because pain on motion occurred only at the extreme 
ranges of motion, the Board agrees with the RO's assessment 
that no more than a 10 percent rating is warranted for 
limitation of motion of the ankle under Diagnostic Code 
5010-5271.

In this regard, the Board notes that Diagnostic Code 5271 
provides a 10 percent rating for moderate degree of 
limitation of motion of an ankle and a 20 percent rating for 
a marked degree of limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1999).  Here, the range of motion of 
the service-connected ankle was comparable to the 
nonservice-connected and the measurements in degrees recorded 
by the examiner for dorsiflexion and plantar flexion, 15 and 
50 degrees, respectively, do not differ significantly from 
normal range of motion of the ankle for VA rating purposes.  
See 38 C.F.R. § 4.71, PLATE II (1999).  Moreover, pain was 
only a factor on the extreme ranges of motion.  Thus, the 
actual range of motion of the ankle did not meet the criteria 
for a moderate limitation of motion under Diagnostic Code 
5271.  However, the veteran does have arthritis of the ankle 
and VA regulations provide,  

When however, the limitation of motion of 
the specific joint or joints involved is 
noncompensable under the appropriate 
diagnostic codes, a rating of 10 
[percent] is for application for each 
such major joint . . .affected by 
limitation of motion, to be combined, not 
added under diagnostic code 5003. 

38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (1999).  The 
ankle is considered a major joint, and therefore even though 
a 10 percent rating was not warranted because the limitation 
of motion was noncompensable under Diagnostic Code 5271, a 10 
percent rating could be assigned under Diagnostic Code 5010 
because of the x-ray findings of degenerative changes of the 
right ankle.  See 38 C.F.R. § 4.45 (1999) (For the purpose of 
rating disability from arthritis, the ankle is a major 
joint.).  In order to warrant a rating higher than 10 percent 
based on limitation of motion, medical evidence must show a 
marked degree of limitation of motion of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (1999).  Thus, the 
Board concludes that April 1998 VA examination in this case 
was complete and thorough and reflects that the 
service-connected ankle disorder was appropriately rated at 
no more than 10 percent disabling based limitation of motion.  
38 C.F.R. §§ 4.45, 4.59, 4.71a, Diagnostic Code 5010-5271 
(1999).

However, the April 1998 VA examiner also pointed out that an 
even more serious residual of the injury to the right ankle 
than limitation of motion is the instability of the ankle.  
The Board notes that the VA General Counsel has held that, 
where a knee disability is rated for instability under 
Diagnostic Code 5257, a separate rating may be assigned based 
on x-ray findings of arthritis and limitation of motion where 
the limitation of motion at least meets the criteria for a 
zero percent rating under Diagnostic Codes 5260 or 5261 and 
that a separate rating for arthritis could also be based on 
x-ray findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 at 6 (Aug. 14, 1998).  Subject to the 
limitations in the regulations against pyramiding which 
prohibit "the evaluation of the same manifestation [of a 
disability] under different diagnoses", the General Counsel 
has stated that "a claimant should be compensated for all 
manifestation of a disability to the extent authorized under 
the regulations."  Id. at 3; 38 C.F.R. § 4.14 (1999).  
Accordingly, the Board concludes that the manifestation of 
instability of the right ankle should be compensated 
separately from the manifestation of limitation of motion.

Unlike the rating criteria for evaluating knee disabilities 
in the VA Schedule for Rating Disabilities, the schedule does 
not provide criteria for evaluating instability of the ankle.  
Therefore, the Board concludes that a rating may be assigned 
analogously under Diagnostic Code 5262 which provide criteria 
for evaluating the knee or ankle disability resulting from 
impairment of the tibia and fibula.  38 C.F.R. § 4.20 (1999).  
In this regard, the Board finds that a separate 10 percent 
rating may be assigned to compensate the instability of the 
ankle which the Board finds results now in more than a slight 
degree of disability because the April 1998 VA examiner noted 
that the sitting drawer test did not reflect instability of 
the ankle but the foot was looser on passive manipulation by 
the examiner in performing inversion and eversion.  In 
addition, the Board notes that a 10 percent rating is 
provided for genu recurvatum under Diagnostic Code 5263 for 
weakness and insecurity in weight-bearing objectively 
demonstrated, and therefore the Board concludes that a 10 
percent rating is appropriate to compensate for the 
"insecurity" which was noted on the weightbearing on the 
April 1998 VA examination report when the examiner noted that 
the veteran "handled the ankle very carefully" and had pain 
and stiffness on weightbearing.  Based on the evidence of 
record, the Board concluded that a separate initial 
disability rating of 10 percent, but not higher, for slight 
instability of the right ankle may granted analogously under 
Diagnostic Code 5262 for instability of the right ankle and 
assigned separately from the rating compensating limitation 
of motion of the ankle under Diagnostic Code 5010-5271.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Code 5262 (1999); cf. VAOPGCPREC 9-98 (Feb. 10, 
1998).

Finally, the Board notes that, where it considers sub-issues 
and arguments or applies regulations or analyses which had 
not been considered by the RO in the first instance, the 
Board must determine whether the appellant will be prejudiced 
by its actions.  Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  In this case, the RO noted the finding of 
ligamentous instability in the statement of the case and 
considered whether the veteran could be provided an analogous 
or extraschedular rating.  The RO cited section 4.20 for 
analogous ratings in the statement of the case as well as 
section 3.321 pertaining to extraschedular ratings.  
Moreover, the veteran's representative requested that the 
veteran's claim "be carefully considered under the 
principles of" section 4.71a, i.e., the schedular provisions 
pertaining to musculoskeletal disabilities including the 
criteria for rating ankle and knee disorders.  See Bernard, 4 
Vet. App. at 393 (where appellant asserts applicability of a 
law, it is unlikely that the appellant could be prejudiced if 
the Board proceeds to a decision on the matter raised).  For 
these reasons, the Board concludes that the veteran has not 
been prejudiced by the Board's allowance of a separate 10 
percent rating for instability as a manifestation or residual 
separate from limitation of motion in considering the issue 
of an initial rating higher than 10 percent for the 
service-connected residuals of a right ankle injury and 
because due process requirements have been met in this case.  
VAOGCPREC Op. 11-97 at 3-4 (Mar. 25, 1997); Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

Earlier Effective Date.

The law provides that an effective date of an award based on 
a claim reopened after final adjudication shall be fixed in 
accordance with the facts found but shall not be earlier than 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
1991); see also 3.400(q)(1)(ii), (r) (1999).

In this case, the Board denied service connection for a right 
ankle disorder in April 1990.  The veteran sought to reopen 
her claim in September 1991 and requested a hearing.  The 
veteran testified before a VA hearing officer in December 
1991.  The RO denied the claim for service connection for a 
right ankle disorder in March 1992 and notified the veteran 
in a March 1992 letter.  The veteran submitted a notice of 
disagreement in March 1992 and the RO issued a statement of 
the case in April 1992.  No VA Form 9 was received from the 
veteran to perfect her appeal to the Board and the RO closed 
the case.  See 38 C.F.R. § 19.32 (1999).

In 1995, the veteran wrote to the Secretary of Veterans 
Affairs and to her congressman stating that she had never 
received the April 1992 statement of the case.  The RO 
responded to her letters in a letter to her dated January 
1995 and in a letter to the congressman dated February 1995.

The RO received a request from the veteran to reopen her 
previously denied claim for residuals of an ankle injury on 
December 3, 1996.  The RO denied the claim and the veteran 
appealed to the Board.  In a March 1998 decision, the Board 
reopened the veteran's claim for service connection for 
residuals of an ankle injury and granted service connection 
for the disorder.

Because December 3, 1996, was the date that the RO received 
the veteran's request to reopen her claim for service 
connection for residuals of a right ankle injury, the Board 
concludes that this was the earliest date that could be 
granted for the award of service connection under the law.  
With regard to the veteran's arguments that an earlier date 
should be awarded because she did not receive the April 1992 
statement of the case, the Board notes that there is a 
presumption of regularity in the law that supports "'the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties'".  Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1991), quoting United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926); see Davis v. Brown, 7 Vet. App. 298, 300 (1994); 
Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992); Saylock 
v. Derwinski, 3 Vet. App. 394, 395 (1992).  In Saylock, the 
United States Court of Appeals for Veterans Claims (Court) 
held that it must presume that the RO properly discharged its 
duties by mailing a copy of the RO decision to the "latest 
address then of record."  Mason v. Brown, 8 Vet. App. 44, 54 
(1995), quoting Saylock, 3 Vet. App. at 395; see 38 U.S.C.A. 
§ 7105(b)(1); see also 38 U.S.C.A. § 5104(a) (Secretary to 
"provide" to each VA-benefits claimant timely notice of any 
VA-benefits adjudication decision accompanied by "an 
explanation of the procedure for obtaining review of the 
decision"); Rosler v. Derwinski, 1 Vet. App. 241 (1991) 
(holding that as to adjudications made after January 31, 
1990, Secretary is required by section 5104(a) to advise VA 
claimants throughout claims adjudication process of their 
subsequent appellate rights as to those adjudications).  

Similarly, in this case, the Board concludes that the 
presumption of regularity attaches to VA's having sent the 
April 1992 statement of the case to the veteran, and the 
Board notes that the copy of the letter in the file shows 
that the letter was addressed to the veteran at the last 
address of record that VA had for her at that time.  The 
veteran has offered no "clear evidence to the contrary" to 
rebut the presumption that the VA mailed the statement of the 
case to her in April 1992.  Ashley, 2 Vet. App. at 64-65.  
Accordingly, the Board concludes that the argument that she 
did not receive the statement of the case mailed in April 
1992 is not a basis on which an effective date earlier than 
December 3, 1996, for an award of service connection for the 
ankle disability can be allowed under the law.

An effective date earlier than December 3, 1996, for an award 
of service connection for residuals of a right ankle injury 
is not warranted in this case.  38 U.S.C.A. § 5110(a) (West 
1991); 3.400(q)(1)(ii), (r) (1999).


ORDER

A 10 percent rating, but not higher, for slight instability 
of the right ankle assigned analogously under Diagnostic Code 
5262 and assigned separately from the rating compensating 
limitation of motion of the ankle already in effect under 
Diagnostic Code 5010-5271 is granted, subject to the laws and 
regulations governing the payment of monetary awards.

An effective date earlier than December 3, 1996, for an award 
of service connection for residuals of a right ankle injury 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

